significant index number department of the treasury internal_revenue_service washington d c elsge eanties aug set ep re a taxpayer dear ‘this letter constitutes notice that approval has been granted for your request for a -year automatic_extension for amortizing the unfunded liabilities as of june for the above-named plan which are described in sec_431 bx2 b and bx4 of the internal_revenue_code code and sec_304 bx2 b and bx4 of the employee ratirement income securky act of erisa this extension is effective with the plan_year beginning june this extension applies to the amortization charge bases identified in your application submission established as of date with a total outstanding balance of as of that date the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 d a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of fime not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the eriteria in sec_431 including a certification from the plan’s actuary that i absent the axtenaion under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years il the plan_sponsor has adopted a plan to improve the plan's funding status ii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and wv the notice raquired under paragraph 3a has been provided we hava sent a copy of this jeter to the and to the this ruling is directed only to tha taxpayer that raquested it section k of the intemal revenue code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours fa david m ziegler manager ep actuarial group
